DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 04/18/2022. Claims 1, 11 and 20 have been amended. Claims 1-20 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over by EIDEHALL et al. (US 20140207364 A1, hereinafter “EIDEHALL”) in view of TAFTI et al. (US 20180129203 A1, hereinafter “TAFTI”).
Regarding claim 1, EIDEHALL (Figs. 1-7) discloses a velocity trajectory generation method (see abstract, paragraphs [0007]-[0008]), comprising: setting starting point time, intermediate point time and terminal point time of a velocity trajectory to be generated (see Fig. 1, the acceleration is allowed to change only at the points in time (t.sub.1.sup.c, t.sub.2.sup.c, t.sub.3.sup.c) where an object is passed; EIDEHALL at ¶ [0042]), wherein the velocity trajectory comprises a first velocity sub-trajectory and a second velocity sub-trajectory (see Fig. 7: (Lateral velocity: T= 0, 05, 1,1.5, 2, 2.5); EIDEHALL at ¶ [(0042]); generating multiple first velocity sub-trajectories corresponding to a starting point velocity between the starting point time and the intermediate point time, according to the starting point velocity and multiple intermediate point velocities (see Figs. 2-3, EIDEHALL at ¶ ([0045]-[0046] “the first part of the trajectory between the host vehicle H and the first object at t.sub.1.sup.c is different”); and generating, for each of the first velocity sub-trajectories, multiple second velocity sub-trajectories between the intermediate point time and the terminal point time according to multiple terminal point velocities (see Figs. 2 and 3, EIDEHALL at ¶ [0046]-[0047] “the first part of the trajectory between the host vehicle H and the first object at t.sub.1.sup.c is different”).
Applicant has amended claim 1 to recite the limitation of “wherein the velocity trajectory comprises a velocity of a vehicle running along a path trajectory”. However, TAFTI teaches or at least suggests wherein the velocity trajectory comprises a velocity of a vehicle running along a path trajectory (The generated trajectory includes a list of path waypoints along with a velocity profile for use by the longitudinal and lateral controller 110 in autonomous driving; TAFTI at [0046]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include the velocity trajectory comprises a velocity of a vehicle running along a path trajectory, as taught by TAFTI in order to provide the optimum trajectory path to the controller in the vehicle for implementing the driving scenario plan.

Regarding claim 2, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, EIDEHALL (Figs. 1-7) teaches generating the multiple intermediate point velocities, according to the starting point velocity, a time difference between the starting point time and the intermediate point time, and an acceleration threshold (see Fig. 1, the acceleration is allowed to change only at the points in time (t.sub.1.sup.c, t.sub.2.sup.c, t.sub.3.sup.c) where an object is passed; EIDEHALL at ¶ [0042]).

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over EIDEHALL et al. (US 20140207364 A1, hereinafter “EIDEHALL”) in view of TAFTI et al. (US 20180129203 A1, hereinafter “TAFTI”) as applied to claim 1 above, and further in view of HOSSEIN  et al. (JP 2015058890, hereinafter “HOSSEIN”).
Regarding claim 3, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. Further, EIDEHALL teaches wherein the generating the multiple intermediate point velocities, according to the starting point velocity (see Fig. 1, the acceleration is allowed to change only at the points in time (t.sub.1.sup.c, t.sub.2.sup.c, t.sub.3.sup.c) where an object is passed; EIDEHALL at ¶ [0042]), a time difference between the starting point time and the intermediate point time, and an acceleration threshold (see Fig. 1, the acceleration is allowed to change only at the points in time (t.sub.1.sup.c, t.sub.2.sup.c, t.sub.3.sup.c) where an object is passed; EIDEHALL at ¶ [0042]). EIDEHALL does not explicitly teach determining a maximum of the intermediate point velocity according to the starting point velocity and a maximum of the acceleration threshold; determining a minimum of the intermediate point velocity according to the starting point velocity and a minimum of the acceleration threshold; and determining multiple intermediate point velocities between the maximum of the intermediate point velocity and the minimum of the intermediate point velocity at a preset sampling velocity interval. However, HOSSEIN teaches or at least suggests determining a maximum of the intermediate point velocity according to the starting point velocity and a maximum of the acceleration threshold; determining a minimum of the intermediate point velocity according to the starting point velocity and a minimum of the acceleration threshold; and determining multiple intermediate point velocities between the maximum of the intermediate point velocity and the minimum of the intermediate point velocity at a preset sampling velocity interval (The vehicle speed at the end position of the traveling track is determined by sampling at random as a value between a minimum value vmin and a maximum value vmax. A minimum value and a maximum value of the vehicle speed at the end of the travel track are set in advance by the driving support application and the traffic rule. Here, the lane change application of the expressway is assumed, and the vmin=15.28 [m / s] (55 km / h h / h) and vmax=27.78 [m/s [M / s] (100 km / h h / h) are set; HOSSEIN at [0036]-[0037]). It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include determining multiple intermediate point velocities between the maximum of the intermediate point velocity and the minimum of the intermediate point velocity at a preset sampling velocity interval, as taught by HOSSEIN in order to provide a driving track generating apparatus for generating a driving track of a vehicle,

Regarding claim 4, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. HOSSEIN teaches or at least suggests wherein the generating the first velocity sub-trajectory comprises: generating an Mth-order polynomial function of velocity and time, M being a positive integer greater than 1; generating multiple sampling points between the starting point time and the intermediate point time at a preset sampling time interval according to the Mth-order polynomial function; and fitting the multiple sampling points, to obtain a curve representing the first velocity sub-trajectory (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024]-[0025] and [0040] “If the traveling track has not satisfied vehicle control restrictions (S170:NO), it is processing of S155. It returns. If the traveling track has satisfied vehicle control restrictions (S170:YES), A lateral traveling track (point set in which the formula (1) in a closed interval [deltat0, t0+deltati] carried out the continuous value (with resolution r [s] required for vehicle control) sampling) is computed, and a lateral traveling track is acquired as follows (S175). However, Δ t 0 nr = Δ ti.”). It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include generating an Mth-order polynomial function of velocity and time, as taught by HOSSEIN in order to provide a driving track generating apparatus for generating a driving track of a vehicle.

Regarding claim 5, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. HOSSEIN teaches or at least suggests wherein the generating an Mth-order polynomial function of velocity and time comprises: determining a coefficient of each order of the Mth-order polynomial function according to the starting point time, the starting point velocity, a starting point acceleration, the intermediate point time, the intermediate point velocity, an intermediate point acceleration and an intermediate point acceleration jerk, wherein M is equal to 5 (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024], [0027] and [0038] “Subsequently, the coefficients a 0 to a 5 of the above expression (1) are calculated from the respective values in the initial state and the end state (S 0). In other words, by solving the simultaneous equations obtained by substituting the values in the initial state and the end state into the above equation (1), the coefficients a 0 to a 5 are obtained”) and at least ¶ [0039]. It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include determining a coefficient of each order of the Mth-order polynomial function according to the starting point time, as taught by HOSSEIN in order to provide a driving track generating apparatus for generating a driving track of a vehicle,

Regarding claim 6, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. HOSSEIN teaches or at least suggests generating multiple terminal point velocities according to the intermediate point velocity, a time difference between the intermediate point time and the terminal point time, and an acceleration threshold (The vehicle speed at the end position of the traveling track is determined by sampling at random as a value between a mini mum value vmin and a maximum value vmax. A minimum value and a maximum value of the vehicle speed at the end of the travel track are set in advance by the driving support application and the traffic rule. Here, the lane change application of the expressway is assumed, and the vmin=15.28 [m / s] (55 km / h h / h) and vmax=27.78 [m/s [M / s] (100 km / h h / h) are set; HOSSEIN at ¶ [0036]-[0037]). It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include generating multiple terminal point velocities according to the intermediate point velocity, as taught by HOSSEIN in order to provide
 
Regarding claim 7, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. HOSSEIN teaches or at least suggests wherein the generating multiple terminal point velocities according to a time difference between the intermediate point time and the terminal point time, and an acceleration threshold comprises: determining a maximum of the terminal point velocity according to the intermediate point velocity and a maximum of the acceleration threshold; determining a minimum of the terminal point velocity according to the intermediate point velocity and a minimum of the acceleration threshold; and determining the multiple terminal point velocities between the maximum of the terminal point velocity and the minimum of the terminal point velocity at a preset sampling velocity interval (The vehicle speed at the end position of the traveling track is determined by sampling at random as a value between a mini mum value vmin and a maximum value vmax. A minimum value and a maximum value of the vehicle speed at the end of the travel track are set in advance by the driving support application and the traffic rule. Here, the lane change application of the expressway is assumed, and the vmin=15.28 [m / s] (55 km / h h / h) and vmax=27.78 [m/s [M / s] (100 km / h h / h) are set; HOSSEIN at ¶ [0036]-[0037]). It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include the generating multiple terminal point velocities according to a time difference between the intermediate point time, as taught by HOSSEIN in order to provide

Regarding claim 8, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. HOSSEIN teaches or at least suggests wherein the generating the second sub velocity trajectory comprises: generating an Nth-order polynomial function of velocity and time, N being a positive integer greater than 1; generating multiple sampling points between the intermediate point time and the terminal point time at a preset time interval according to the Nth-order polynomial function; and fitting the multiple sampling points, to obtain a curve representing the second velocity sub-trajectory (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024]-[0025] and [0040] “If the traveling track has not satisfied vehicle control restrictions (S170:NO), it is processing of S155. It returns. If the traveling track has satisfied vehicle control restrictions (S170:YES), A lateral traveling track (point set in w hich the formula (1) in a closed interval [deltat0, t0+delta ti] carried out the continuous value (with resolution r [s] required for vehicle control). It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include the generating the second sub velocity trajectory, as taught by HOSSEIN in order to provide

Regarding claim 9, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. HOSSEIN teaches or at least suggests wherein the generating an Nth-order polynomial function of velocity and time comprises: determining a coefficient of each order of the Nth-order polynomial function according to the intermediate point time, the intermediate point velocity, an intermediate point acceleration, the terminal point time, the terminal point velocity, a terminal point acceleration and a terminal point acceleration jerk, wherein N is equal to 5 (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024], [0027] and [0038] “Subsequently, the coefficients a 0 to a 5 of the above expression (1) are calculated from the respective values in the initial state and the end state (S 0). In other words, by solving the simultaneous equations obtained by substituting the values in the initial state and the end state into the above equation (1), the coefficients a 0 to a 5 are obtained”) and at least ¶ [0039]. It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include determining a coefficient of each order of the Mth-order polynomial function according to the starting point time, as taught by HOSSEIN in order to provide a driving track generating apparatus for generating a driving track of a vehicle.

Regarding claim 10, EIDEHALL, TAFTI as modified by HOSSEIN discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein an acceleration and an acceleration jerk of each of the first velocity sub-trajectories and an acceleration and an acceleration jerk of each of the second velocity sub-trajectories are continuously changed; and the intermediate point acceleration jerks and the terminal point acceleration jerks are 0 (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024]-[0025] and [0040] “If the traveling track has not satisfied vehicle control restrictions (S170:NO), it is processing of S155. It returns. If the traveling track has satisfied vehicle control restrictions (S170:YES), A lateral traveling track (point set in w hich the formula (1) in a closed interval [deltat0, t0+delta ti] carried out the continuous value (with resolution r [s] required for vehicle control). It would have been obvious been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EIDEHALL to include an acceleration and an acceleration jerk of each of the first velocity sub-trajectories, as taught by HOSSEIN in order to provide a driving track generating apparatus for generating a driving track of a vehicle.

Claim 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEIN et al. (JP 2015058890, hereinafter “HOSSEIN”) in view of EIDEHALL et al. (US 20140207364 A1, hereinafter “EIDEHALL”) and further in view of TAFTI et al. (US 20180129203 A1, hereinafter “TAFTI”)
Regarding claims 11 and 20, HOSSEIN discloses a velocity trajectory generation apparatus, comprising: one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]). HOSSEIN does not explicitly teach set starting point time, intermediate point time and terminal point time of a velocity trajectory to be generated, wherein the velocity trajectory comprises a first velocity sub-trajectory and a second velocity sub-trajectory; configured to generate multiple first velocity sub-trajectory corresponding to a starting point velocity between the starting point time and the intermediate point time, according to the starting point velocity and multiple intermediate point velocities; and configured to generate, for each of the first velocity sub-trajectories, multiple second velocity sub-trajectories between the intermediate point time and the terminal point time according to multiple terminal point velocities. However, EIDEHALL teaches set starting point time, intermediate point time and terminal point time of a velocity trajectory to be generated (see Fig. 1, the acceleration is allowed to change only at the points in time (t.sub.1.sup.c, t.sub.2.sup.c, t.sub.3.sup.c) where an object is passed; EIDEHALL at ¶ [0042]), wherein the velocity trajectory comprises a first velocity sub-trajectory and a second velocity sub-trajectory (see Fig. 7: (Lateral velocity: T= 0, 05, 1,1.5, 2, 2.5); EIDEHALL at ¶ [(0042]); configured to generate multiple first velocity sub-trajectory corresponding to a starting point velocity between the starting point time and the intermediate point time, according to the starting point velocity and multiple intermediate point velocities (see Figs. 2-3, EIDEHALL at ¶ ([0045]-[0046] “the first part of the trajectory between the host vehicle H and the first object at t.sub.1.sup.c is different”); and configured to generate, for each of the first velocity sub-trajectories, multiple second velocity sub-trajectories between the intermediate point time and the terminal point time according to multiple terminal point velocities (see Figs. 2 and 3, EIDEHALL at ¶ [0046]-[0047] “the first part of the trajectory between the host vehicle H and the first object at t.sub.1.sup.c is different”). It would have been obvious to one ordinary in the art, before the effective filing date of the claimed to have modified HOSSEIN to include multiple second velocity sub-trajectories between the intermediate point time and the terminal point time according to multiple terminal point velocities, as taught by EIDEHALL in order to mitigate the collision in the road environment.
Applicant has amended claim 1 to recite the limitation of “wherein the velocity trajectory comprises a velocity of a vehicle running along a path trajectory”. However, TAFTI teaches or at least suggests wherein the velocity trajectory comprises a velocity of a vehicle running along a path trajectory (The generated trajectory includes a list of path waypoints along with a velocity profile for use by the longitudinal and lateral controller 110 in autonomous driving; TAFTI at [0046]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified HOSSEIN and EIDEHALL to include the velocity trajectory comprises a velocity of a vehicle running along a path trajectory, as taught by TAFTI in order to provide the optimum trajectory path to the controller in the vehicle for implementing the driving scenario plan.

Regarding claim 12, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]). HOSSEIN does not explicitly teach generate the multiple intermediate point velocities, according to the starting point velocity, a time difference between the starting point time and the intermediate point time, and an acceleration threshold. However, EIDEHALL teaches generate the multiple intermediate point velocities, according to the starting point velocity, a time difference between the starting point time and the intermediate point time, and an acceleration threshold (see Fig. 1, the acceleration is allowed to change only at the points in time (t.sub.1.sup.c, t.sub.2.sup.c, t.sub.3.sup.c) where an object is passed; EIDEHALL at ¶ [0042]). 

Regarding claim 13, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]) further to: determine a maximum of the intermediate point velocity according to the starting point velocity and a maximum of the acceleration threshold; determine a minimum of the intermediate point velocity according to the starting point velocity and a minimum of the acceleration threshold; and 
determine multiple intermediate point velocities between the maximum of the intermediate point velocity and the minimum of the intermediate point velocity at a preset sampling velocity interval (The vehicle speed at the end position of the traveling track is determined by sampling at random as a value between a minimum value vmin and a maximum value vmax. A minimum value and a maximum value of the vehicle speed at the end of the travel track are set in advance by the driving support application and the traffic rule. Here, the lane change application of the expressway is assumed, and the vmin=15.28 [m / s] (55 km / h h / h) and vmax=27.78 [m/s [M / s] (100 km / h h / h) are set; HOSSEIN at [0036]-[0037]). 

Regarding claim 14, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]) further to: generate an Mth-order polynomial function of velocity and time, M being a positive integer greater than 1; generate multiple sampling points between the starting point time and the intermediate point time at a preset sampling time interval according to the Mth-order polynomial function; and fit the multiple sampling points, to obtain a curve representing the first velocity sub-trajectory (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024]-[0025] and [0040] “If the traveling track has not satisfied vehicle control restrictions (S170:NO), it is processing of S155. It returns. If the traveling track has satisfied vehicle control restrictions (S170: YES), A lateral traveling track (point set in which the formula (1) in a closed interval [deltat0, t0+deltati] carried out the continuous value (with resolution r [s] required for vehicle control) sampling) is computed, and a lateral traveling track is acquired as follows (S175). However, Δ t 0 nr = Δ ti.”). 

Regarding claim 15, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016])  further to: determine a coefficient of each order of the Mth-order polynomial function according to the starting point time, the starting point velocity, a starting point acceleration, the intermediate point time, the intermediate point velocity, an intermediate point acceleration and an intermediate point acceleration jerk, wherein M is equal to 5 (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024], [0027] and [0038] “Subsequently, the coefficients a 0 to a 5 of the above expression (1) are calculated from the respective values in the initial state and the end state (S 0). In other words, by solving the simultaneous equations obtained by substituting the values in the initial state and the end state into the above equation (1), the coefficients a 0 to a 5 are obtained”) and at least HOSSEIN at ¶ [0039]. 

Regarding claim 16, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]) further to: generate multiple terminal point velocities according to the intermediate point velocity, a time difference between the intermediate point time and the terminal point time, and an acceleration threshold (The vehicle speed at the end position of the traveling track is determined by sampling at random as a value between a mini mum value vmin and a maximum value vmax. A minimum value and a maximum value of the vehicle speed at the end of the travel track are set in advance by the driving support application and the traffic rule. Here, the lane change application of the expressway is assumed, and the vmin=15.28 [m / s] (55 km / h h / h) and vmax=27.78 [m/s [M / s] (100 km / h h / h) are set; HOSSEIN at ¶ [0036]-[0037]).

Regarding claim 17, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests  wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]) further to: determine a maximum of the terminal point velocity according to the intermediate point velocity and a maximum of the acceleration threshold; determine a minimum of the terminal point velocity according to the intermediate point velocity and a minimum of the acceleration threshold; and determine the multiple terminal point velocities between the maximum of the terminal point velocity and the minimum of the terminal point velocity at a preset sampling velocity interval (The vehicle speed at the end position of the traveling track is determined by sampling at random as a value between a mini mum value vmin and a maximum value vmax. A minimum value and a maximum value of the vehicle speed at the end of the travel track are set in advance by the driving support application and the traffic rule. Here, the lane change application of the expressway is assumed, and the vmin=15.28 [m / s] (55 km / h h / h) and vmax=27.78 [m/s [M / s] (100 km / h h / h) are set; HOSSEIN at ¶ [0036]-[0037]).

Regarding claim 18, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]) further to: generate an Nth-order polynomial function of velocity and time, N being a positive integer greater than 1; generate multiple sampling points between the intermediate point time and the terminal point time at a preset time interval according to the Nth-order polynomial function; and fit the multiple sampling points, to obtain a curve representing the second velocity sub-trajectory (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024]-[0025] and [0040] “If the traveling track has not satisfied vehicle control restrictions (S170:NO), it is processing of S155. It returns. If the traveling track has satisfied vehicle control restrictions (S170: YES), A lateral traveling track (point set in w hich the formula (1) in a closed interval [deltat0, t0+delta ti] carried out the continuous value (with resolution r [s] required for vehicle control).

Regarding claim 19, HOSSEIN, EIDEHALL, as modified by TAFTI discloses the claimed invention substantially as explained above. Further, HOSSEIN teaches or at least suggests wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (A CPU 11 executes various kinds of processing based on a program (including a running track generation program). Further, the travel track generation device 10 acquires information from various sensors via the in-vehicle network 15; HOSSEIN at ¶ [0016]) further to: determine a coefficient of each order of the Nth-order polynomial function according to the intermediate point time, the intermediate point velocity, an intermediate point acceleration, the terminal point time, the terminal point velocity, a terminal point acceleration and a terminal point acceleration jerk, wherein N is equal to 5 (in the lateral trajectory generation process, a horizontal trajectory is generated. In this case, a 5 order polynomial represented by the following equation is used. Where t is the operating time and y (t) is the displacement in the transverse direction of the vehicle; HOSSEIN at [0024], [0027] and [0038] “Subsequently, the coefficients a 0 to a 5 of the above expression (1) are calculated from the respective values in the initial state and the end state (S 0). In other words, by solving the simultaneous equations obtained by substituting the values in the initial state and the end state into the above equation (1), the coefficients a 0 to a 5 are obtained”) and at least ¶ [0039]. 

Response to Arguments
Applicant’s arguments filed on 04/18/2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663